Citation Nr: 0317453	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  96-41 645	)	DATE
	)
	)

On appeal from a case certified by the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to assignment of higher initial rating for 
degenerative spondylosis and degenerative disc disease of the 
lumbar spine, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to September 
1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.   

The case was previously before the Board in February 1999, at 
which time it was Remanded to afford the veteran a 
comprehensive medical examination and for other development.  
The requested development having been completed to the extent 
possible, the case is once again before the Board for 
appellate consideration of the issue on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  Degenerative spondylosis and degenerative disc disease is 
reflected by subjective complaints of pain and manifested 
primarily by clinical observations of symptoms compatible 
with no more than moderate intervertebral disc syndrome with 
recurring attacks.


CONCLUSION OF LAW

The schedular criteria for rating greater than 20 percent for 
degenerative spondylosis and degenerative disc disease 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 
5292, 5295 (2002) and 5293 (prior to and from September 22, 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO as 
reflected by correspondence dated in December 2002 as well as 
the Supplemental Statement of the Case issued in April 2003.  
Thus, there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Back disabilities are evaluated under 38 C.F.R. §4.71a, 
Diagnostic Codes 5285 to 5295.  Separate evaluations apply 
for each level of the back (cervical, thoracic, lumbar) 
affected by a service-connected disability.  In this case, 
service-connection is established for the lumbar area.  Thus, 
evaluation of the veteran's disability is limited to 
Diagnostic Codes 5289, 5292-5293 or 5295.  

Under the earlier provisions of Diagnostic Code 5292 
(limitation of motion of the lumbar spine), a 40 percent 
evaluation is warranted for severe limitation of motion; a 20 
percent evaluation is warranted for moderate limitation of 
motion; a 10 percent evaluation is warranted for slight 
limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

Under the provisions of Diagnostic Code 5293 (intervertebral 
disc syndrome), a 60 percent evaluation is warranted where 
the disorder is pronounced with little intermittent relief, 
there is sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and there are neurologic findings, 
such as absent ankle jerk, appropriate to the site of the 
diseased disc; a 40 percent evaluation is warranted where the 
disorder is severe with intermittent relief from recurring 
attacks; a 20 percent evaluation is warranted where the 
disorder is moderate with recurring attacks; a 10 percent 
evaluation is warranted where the disorder is mild. 38 C.F.R. 
§ 4.71a, Code 5293 (prior to September 22, 2002).

Under the provisions of Diagnostic Code 5295 (lumbosacral 
strain), a 40 percent evaluation is warranted where the 
disorder is severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward flexion, loss of lateral motion, arthritic changes 
or narrowing or irregularity of intervertebral spaces, or 
some of the above with abnormal mobility on forced motion; a 
20 percent evaluation is warranted for muscle spasm on 
extreme forward flexion and loss of lateral spine motion on 
one side; a 10 percent evaluation is warranted for 
characteristic pain on motion; a noncompensable evaluation is 
warranted where there are only slight subjective symptoms.  
38 C.F.R. § 4.71a, Code 5295.

By regulatory amendments effective September 23, 2002, 
substantive changes were made to the schedular criteria for 
evaluating intervertebral disc syndrome (IVDS), as set forth 
in 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Consideration of 
the veteran's claim for increase under both the old and 
criteria is required.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  Notice of the changes and opportunity to 
present additional argument or evidence has been afforded the 
veteran. 

Under the rating criteria in effect from September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months a 40 percent evaluation would be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
a 20 percent evaluation is assigned.  With incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months a 10 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective from September 23, 2002).

The Notes under that provision provide (1): For purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provides: When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  And Note (3) provides: 
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

It bears emphasis, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Rhodan v. West, 12 Vet. App. 55 (1998); see also 38 
U.S.C.A. § 5110(g) (West 1991) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue). 

Service medical records show the veteran was seen for back 
spasms in January 1992.  In March 1994, he was seen for back 
strain.  

Shortly after his military discharge, in January 1995, the 
veteran was afforded a VA general medical examination.  The 
back was normal in appearance, and no deformity was present.  
Posture was normal.  Musculature of the back was normal 
without spasm or tenderness.  There was full range of motion 
of the dorsolumbar spine.  There was no evidence of pain with 
range of motion.  Neurologically, reflexes were normal at two 
plus, bilaterally.  Sensation was intact to light touch and 
pinprick.  

The veteran was afforded a private chiropractic examination 
in November 1995.  Range of motion of the dorsolumbar area 
revealed decreased extension and left rotation, associated 
with pain.  Surface EMG showed objective findings of 
asymmetrical and extensive muscle spasms.  Orthopedic 
examination showed positive foramina compression, positive 
Soto-Hall, also positive Lasegue's and Goldthwait's during 
the first 15 degrees, bilaterally.

In March 1996, the veteran was afforded another private 
chiropractic examination.  Retrolisthesis was present on L5 
of the sacrum.  Moderate foraminal encroachment was seen on 
C5 and L5 spine levels.  He complained of pain radiating into 
his right hip, thigh, knee, calf, foot, ankle and toes, which 
was aggravated by bending forward or backward, or twisting to 
the left and right.  He also complained of bilateral low back 
pain, which was sharp and shooting with occasional spasms.  
He also reported low back pain radiating into the right hip, 
thigh, knee, calf, foot, ankle and toes.  He reported right 
ankle pain which was throbbing and sharp with tingling, 
numbness, and spastic in characteristics.  Ankle pain 
radiated into the right knee, calf and foot.  Lumbosacral 
lordosis was verified by X-ray.  Range of motion was 
reported: flexion 60 (normal at 60 degrees); extension to 20 
degrees (80 percent of normal--25 degrees); left 
lateroflexion 30 degrees (120 percent of normal-25 degrees); 
right lateroflexion 20 degrees (80 percent of normal-
25 degrees).  The right iliacus, gluteus maximus, gluteus 
medius and gracilis were weak (Grade 4:  Active movement 
against gravity with some resistance).  Diagnosis in 
pertinent part was degeneration of lumbar disc, and 
lumbosacral neuritis.

The veteran was afforded a VA cervical spine examination in 
June 1997, at which time, reported functional impairment was 
limited to the cervical spine.  

The veteran was afforded a lumbar MRI in March 1999.  At L1-2 
and L2-3, the discs were normal in height, configuration and 
signal showing no spinal stenosis or foraminal encroachment.  
At L3-4, there was a mild loss of disc height, and moderate 
loss of signal from within the nucleus pulposus.  A "very 
minor" foraminal encroachment on the anterior inferior 
aspect of both foramina was noted.  Musculature was well 
developed.  At L4-5 and L5-S1 the discs were normal in 
height, configuration signal showed no spinal stenosis or 
foraminal encroachment.  Opinion was desiccation at L3-4 with 
minor circumferential annular bulge and no focal HNP.

The veteran was afforded another VA spine examination in 
April 2000.  The veteran reported that prolonged sitting 
seemed to aggravate his lower back pain and stiffness.  At 
the time of the examination he was in no distress and he did 
not use any assistive devices to ambulate.  No postural 
abnormalities were noted.  Gait was noted as unremarkable.  
Examination of the thoracolumbar spine revealed no abnormal 
curvature, no deformity, but there was tenderness noted over 
the lumbosacral spine, and also marked tenderness noted to 
the right of the lumbosacral spine.  Range of motion, forward 
flexion was to 90 degrees, backward extension to 25 degrees, 
lateroflexion, 30 degrees on either side, lateral rotation to 
30 degrees to either side associated with mild pain.  There 
was no significant muscle spasm noted.  Straight leg raising 
test bilaterally to 90 degrees was negative.  Deep tendon 
reflexes were two plus bilaterally, symmetrical in the lower 
extremities.  Muscle strength was normal and symmetrical.  
Plantars are flexor.  Gait was unremarkable.  Diagnosis was 
degenerative spondylosis, lumbar spine with chronic low back 
pain, and also with compression deformities at T11, T12, and 
L1, along with degenerative disc disease.  The examiner also 
offered that functional loss due to low back pain was 
moderate.  In addition, his other activities of daily living 
are limited secondary to his low back and neck pain and 
functional loss is moderate.  

The veteran was scheduled to report for additional 
examinations in February and March 2003.  However, he failed 
to report for the VA examinations.  Controlling law provides 
that when a claimant fails to report for an examination 
scheduled in conjunction with a claim for an original 
compensation claim, the claim shall be rated on the evidence 
of record and, in cases of an increased evaluation, the claim 
shall be denied.  See 38 C.F.R. § 3.655 (2002). 

The criteria in Diagnostic Code 5293, used to evaluate 
intervertebral disc syndrome, include evaluation based on 
loss of range of motion.  Thus, a veteran who is evaluated 
under Diagnostic Code 5293 is not also entitled to a separate 
evaluation under Diagnostic Code 5292 for loss of motion, 
because that would constitute pyramiding.  Of course, if a 
veteran who could be evaluated under either Diagnostic Code 
5292 or Diagnostic Code 5293 would be entitled to a higher 
evaluation based on Diagnostic Code 5292, then Diagnostic 
Code 5292 would be applied.  VAOPGCPREC 36-97, 63 Fed. Reg. 
31262 (1998).

The Board also notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In this case, loss of range of lumbar motion at any time 
during the pertinent rating period does not approximate a 
severe level of functional impairment such that entitlement 
to an evaluation in excess of 20 percent would be warranted.  

The medical evidence associated with the veteran's claims 
file does not demonstrate more than mild recurring attacks.  
The veteran has complained of occasional radicular pain.  
However, the most recent VA examinations in March 1999 showed 
at most very minor neurological involvement.  Severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief or greater disability is not shown or 
approximated.  Remarkably, muscle strength is essentially 
normal and without atrophy noted.  The Board concludes that 
an evaluation in excess of 20 percent for the lumbar spine 
disability under Code 5293 is not warranted because symptoms 
compatible with more than moderate intervertebral disc 
syndrome with recurring attacks are not demonstrated.  

From September 23, 2002, the veteran's disability could be 
evaluated under the revised evaluation criteria for 
intervertebral disc syndrome.  However, the veteran failed to 
report for examinations scheduled in 1993, which precludes 
consideration of potentially favorable evidence.  
Notwithstanding, the most recent objective medical evidence 
is most probative of the current extent of disability in 
these regards.  Such evidence fails to show any neurological 
deficits or abnormalities associated with the lumbar region 
or lower extremities; the Board concludes that evaluations 
for the pertinent nerves is not warranted.  Moreover, other 
symptomatology contemplated by the revised rating criteria 
are not reported or suggested such that an increased rating 
under the new criteria is not demonstrated.  Based on this 
analysis, the Board finds that the old criteria at Code 5293 
are more advantageous to the evaluation of the veteran's 
lumbar spine disability.

The Board notes that the service connected disability has not 
produced any clinically documented difficulties with 
ambulation or listing of the whole spine, such that a more 
favorable evaluation under Diagnostic Code 5295 is not for 
application.

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  

In this instance, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The 20 percent evaluation currently assigned is based on the 
veteran's complaints of pain and other subjective symptoms.  
The Board finds that the veteran has evidenced no additional 
manifestations not already contemplated, such as atrophy, 
weakness, incoordination, swelling or deformity.  Based on 
the foregoing, the Board finds that a higher rating based on 
38 C.F.R. §§ 4.40, 4.45, 4.59 is not warranted.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 

There is no competent evidence of record which indicates that 
the veteran's degenerative spondylosis and degenerative disc 
disease of the lumbar spine has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 




ORDER

Entitlement to increased evaluation for degenerative 
spondylosis and degenerative disc disease of the lumbar spine 
is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

